Order, Supreme Court, New York County (Doris Ling-Cohan, J.), entered August 21, 2006, which denied defendants’ motion to compel the further deposition of plaintiff’s social worker, unanimously reversed, on the law and the facts, without costs, and the motion granted.
The motion to compel the further deposition of plaintiff’s social worker should have been granted. Plaintiff waived the relevant privilege (CPLR 4508) by alleging injuries in her bill of particulars that affirmatively placed her mental condition in issue (see Koump v Smith, 25 NY2d 287, 294 [1969]). Concur— Marlow, J.P., Nardelli, Gonzalez, Sweeny and Malone, JJ.